       Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division


In re: Marriott International, Inc., Customer   MDL No. 8:19-md-02879-PWG
Data Security Breach Litigation
                                                Hon. Paul W. Grimm
This Document Relates To: All Actions
                                                APPLICATION OF TINA
                                                WOLFSON FOR APPOINTMENT
                                                AS LEAD COUNSEL FOR THE
                                                CONSUMER CLASS
       Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 2 of 12



SECTION 1: BACKGROUND

       I make this application as an individual and respectfully request that the Court appoint me

as one of the Lead Counsel for the consumer class in this matter. As a founding partner of Ahdoot

& Wolfson, PC, a national class action litigation firm that recently celebrated its 21st anniversary,

I have vast experience leading data breach and privacy class actions, as well as other class actions

and MDL proceedings. As highlighted in Section 2 below and detailed in my CV, attached as

Exhibit 1, the depth of my relevant professional experience will maximize efficiency in

prosecuting this case as well as the results achieved for the class.

       In response to the Court’s inquiry regarding diversity of background, I was born in the

former Soviet Union and my family escaped when I was 11 years old. Seven years after we arrived

as indigent refugees who spoke no English, I attended Columbia College, and then Harvard Law

School, graduating both cum laude. The experience of growing up in a totalitarian regime without

individual freedoms gives me a unique appreciation for the importance and fragility of those rights

and defines my professional life. As does the strong immigrant work ethic.

       I began my civil litigation career at Morrison & Foerster, LLP, where I defended major

corporations in class actions and business litigation, an experience that gave me invaluable insight

into the workings and concerns of big business. The experience of having worked “for the other

side” will serve the class in both litigation strategy and at the negotiation table.

       If granted the opportunity, I will utilize my vast professional experience, my unique

perspective, and relentless work ethic to the service of the plaintiff class. Although I am more than

qualified to be appointed Lead Counsel, I will serve zealously in whatever capacity the Court

prefers.
       Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 3 of 12



SECTION 2: PRIOR DATA BREACH, PRIVACY AND MDL EXPERIENCE

      I have been prosecuting cutting edge privacy cases since the late 1990s, when I successfully

advocated for the privacy rights of millions of consumers against major financial institutions

(Chase Manhattan, American Express, MBNA, Discover, and Washington Mutual, among others)

based on the unlawful compilation and sale of detailed personal financial data to third-party

telemarketers without the consumers’ consent. While such practices later became the subject of

Gramm-Leach-Bliley Act regulation, at the time we were prosecuting these cases in the San

Francisco Superior Court complex litigation department (before the Hon. Richard R. Kramer

(Ret.): (415) 774-2617; khanley@jamsadr.com), such practices were hidden from public scrutiny.

Our work shed light on how corporations and institutions collect, store, and monetize mass data,

leading to governmental regulation.

      Since then, I have gained extensive experience in leadership roles prosecuting consumer

data breach and privacy class actions, including the following:

                       Data Breach MDL and Class Action Experience

       In re: Experian Data Breach Litig., No. 8:15-cv-01592-AG-DFM (C.D. Cal.)
       Hon. Andrew J. Guilford: (714) 338-4757; AG_chambers@cacd.uscourts.gov
       Settlement Magistrate Hon. Jay Gandhi: (213) 253-9721; jkware@jamsadr.com

       I serve as one of two Lead Co-Counsel and manage a PSC of six additional firms. This

case involves a data breach affecting nearly 15 million class members. The motion for final

approval of the settlement will be heard on May 6, 2019. During the two-and-a-half years of

intense but efficient litigation leading up to settlement, I was personally involved in every aspect

of the case, including strategy, brief writing, oral argument, discovery, work with experts, case

management, and attorney oversight. I personally reported to the Court at every case management

conference and attended every substantive hearing. After plaintiffs convinced the court to limit


                                                 2
       Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 4 of 12



the motion to dismiss to 12 causes of action (six chosen by each side), I successfully argued the

motion. The Court declined to dismiss the causes of action for negligence and consumer protection

statutes. I argued many of the discovery disputes informally presented to the Court, including

complex ESI issues, and helped prepare for and attended all of the depositions taken in the case. I

worked hand in hand with consultants and experts regarding many highly technical aspects of the

case and damages issues.

       At my instruction and guidance, my firm took the laboring oar in collecting, reviewing,

and auditing all counsel’s billing records to ensure compliance with the protocol we disseminated

at the beginning of the case. We have a well-oiled system and junior associates trained to perform

such audits and ensure efficiency for any volume of time and cost records.

       Along with Lead Co-Counsel, I was able to secure one of the best data breach class action

settlements to date, which includes a $22 million non-reversionary fund and is valued at over $150

million, with one of the best per capita recoveries, and best claims rates. Each class member is

entitled to two years of additional premium credit monitoring and ID theft insurance (beginning

whenever their current credit monitoring product, if any, expires) plus monetary relief (in the form

of either documented losses or a default payment for non-documented claims). Experian is also

providing robust injunctive relief. At one of the hearings, Judge Guilford commented, “You folks

have truly done a great job, both sides, I commend you.” (Tr. 6/11/18 at 5:14-16.)

        All objections have been addressed in the motion for final approval, so the case will require

modest effort on my part in the next year, even if appellate briefing is required.

       In re: Premera Blue Cross Customer Data Sec. Breach Litig., No. 15-md-02633-SI
       (D. Or.) Hon. Michael H. Simon: (503) 326-8380

   I serve as one of four Executive Leadership Committee members. In this medical data breach

case affecting nearly 11 million people, I participated in all of the extensive litigation efforts over


                                                  3
       Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 5 of 12



the course of the last four years, including two rounds of motion to dismiss briefing, propounding

and responding to discovery, numerous discovery battles, over 50 depositions, and working with

technical and damages experts. I was deeply involved in strategy and briefing of class certification

and handled part of that oral argument. My participation also was instrumental in the settlement

efforts, which are close to completion. I expect preliminary approval papers to be finalized by the

end of April, and for the case to require 3-5 hours per month of my time after that until final

approval briefing, which is likely to be heard in late 2019 or early 2020.

       In re: U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., No. 1:15-mc-01394-ABJ
       (D.D.C.) Hon. Amy Berman Jackson: (202) 354-3460

   I serve as one of three PSC members (plus lead and liaison counsel) in this data breach case,

involving the compromise of highly sensitive PII of federal government workers. I briefed and

argued, in part, the motions to dismiss, which were granted, and briefed in part the appeal to the

D.C. Circuit, which was argued on November 2, 2018. If the appeal outcome is favorable, I expect

the case to require approximately 10-15 hours per month of my time during the litigation stage.

       In re: The Home Depot, Inc., Customer Data Sec. Breach Litig., No. 14-md-2583-
       TWT (N.D. Ga.) Hon. Thomas W. Thrash: (404) 215-1550

   I served on the PSC in this closed matter. My efforts were instrumental in every aspect of

litigation, which brought the parties to the negotiation table, such as vetting dozens of potential

class representatives, researching all potential causes of action, drafting the consolidated

complaint, and opposing the motion to dismiss, among other efforts. The settlement was valued

at $29 million in monetary relief, as well as robust injunctive relief.

       Remijas v. The Neiman Marcus Group, LLC, No. 14-cv-1735 (N.D. Ill.)
       Hon. Sharon Johnson Coleman (reassigned from Hon. Samuel Der-Yeghiayan,
       reassigned from Hon. James B. Zagel): (312) 435-6885

       I serve as Lead Co-Counsel in this payment card data breach. My partner Theodore Maya



                                                  4
       Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 6 of 12



and I were responsible for briefing and arguing the appeal from the trial court’s order granting a

motion to dismiss based on lack of Article III standing. The Seventh Circuit’s groundbreaking

opinion, now cited in every standing brief, was the first appellate decision to consider the issue of

Article III standing in data breach cases in light of the Supreme Court’s decision in Clapper v.

Amnesty International USA, 568 U.S. 398 (2013). As a result of our efforts, the Seventh Circuit

concluded that data breach victims have standing to pursue claims based on the increased risk of

identity theft and fraud, even before that theft or fraud materializes in out-of-pocket damages.

Remijas v. Neiman Marcus Group, LLC, 794 N.E.3d 688 (7th Cir. 2015) (reversed and remanded).

The trial court recently denied final approval of the class action settlement, and the parties are back

at the negotiation table. If the likely settlement is reached, the case will require minimal time on

my part to oversee the settlement, as the templates for all the necessary work already exist.

       In re: Target Corp. Customer Data Sec. Breach Litig., No. 0:14-md-02522-PAM
       (D. Minn.) Hon. Paul A. Magnuson: (651) 848-1150

       Although not appointed by the Court, my firm and I contributed considerable efforts in

supporting the lead team by vetting hundreds of potential class representatives, conducting legal

research involving the different state laws in play, drafting the consolidated complaint, and

embarking on significant discovery efforts, among other tasks.

       Additionally, I hold or have held leadership positions in the following data breach cases,

which are either closed or will require minimal time commitments due to their settlement posture:

   •   Gordon v. Chipotle Mexican Grill, Inc., No. 1:17-cv-01415-CMA-MLC (D. Colo.) Hon.

Christine M. Arguello: (303) 335-2174. Lead Co-Counsel in this card payment data breach case;

motion for preliminary approval of class action settlement to be filed shortly.

   •   S.A. v. Wash. State Univ., No. 17-2-23244-1 SEA (Wash. Super. Ct., King Cty.) Hon.

Laura Inveen: (206) 477-1617. Lead Co-Counsel, preliminary approval of settlement granted.


                                                  5
       Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 7 of 12



   •    Adlouni v. UCLA Health Sys. Auxiliary, No. BC589243 (Cal. Super. Ct. Los Angeles

Cty.) Hon. Daniel J. Buckley, (213) 310-7001. PSC member in this medical data breach case,

preliminary approval of class action settlement granted.

   •   In re: YapStone Data Breach, No. 4:15-cv-04429-JSW (N.D. Cal.) Hon. Jeffrey S. White,

(510) 637-3541. Lead Class Counsel for settlement that provided for credit monitoring and

identity theft insurance services to claimants (valued at approximately $4.5 million annually in

perpetuity), a cy pres fund to non-profit organizations, and robust injunctive relief.

                            Other Noteworthy Privacy Class Actions

       I was recently appointed as one of two Interim Co-Lead Counsel in the Google Location

History Litigation, No. 5:18-cv-5062-EJD (N.D. Cal.) before the Hon. Edward J. Davila: (408)

535-5454. This case alleges that Google collected, stored, and used location information of

consumers despite their explicit opting out of such practices. This case presents my most

significant time commitment in the near future – approximately 30 hours per month of my time.

       I also serve or have served as plaintiffs’ counsel in consumer privacy rights cases involving

the right to control the collection and use of biometric information, such as Rivera v. Google, Inc.,

No. 1:16-cv-02714 (N.D. Ill.) before the Hon. Edmond E. Chang: (312) 435-5795 (grant of MSJ

on appeal to Seventh Circuit; I will oversee the appellate briefing if current mediation efforts do

not resolve the case); as well as consumer rights to be left alone under the Telephone Consumer

Protection Act of 1991 (“TCPA”), such as Chimeno-Buzzi v. Hollister Co, No. 1:14-cv-23120-

MGC (S.D. Fla.) before the Hon. Marcia G. Cooke: (305) 523-5150 (closed) ($10 million non-

reversionary fund and significant injunctive relief settlement).

                              Recent Noteworthy Class Actions/MDLs

       In other types of class actions, my efforts have led to hundreds of millions of dollars



                                                  6
        Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 8 of 12



restored to harmed class members, as well as meaningful changes in corporate behavior, such as:

    •   Eck v. City of Los Angeles, No. BC577028 (Los Angeles County Superior Court) Hon. Ann

I. Jones: (213) 310-7011. As Class Co-Counsel, I achieved a $295 million finally-approved

settlement in a case alleging that an 8% surcharge on Los Angeles electricity rates was an illegal

tax. The appeal of final approval of settlement has been briefed.

    •   Kirby v. McAfee, Inc., No. 14-cv-02475-EJD (N.D. Cal.) Hon. Edward J. Davila (closed).

Plaintiffs alleged illegal auto renewal and discount practices. As Class Co-Counsel, I achieved a

settlement that made $80 million available to the class and required McAfee to notify customers

regarding auto-renewals at an undiscounted subscription price and change its policy regarding the

past pricing it lists as a reference to any current discount.

    •   Lavinsky vs. City of Los Angeles, Case No. BC542245 (Los Angeles County Superior

Court) Hon. Ann I. Jones: (213) 310-7011. As Class Co-Counsel in a case alleging illegal gas

utility taxes, I achieved a preliminarily approved $51 million settlement after class certification.

    •   Lumber Liquidators Chinese-Manufactured Flooring Durability Mktg. & Sales Practices

Litig., No. 1:16-md-02743-AJT-TRJ (E.D. Va.) Hon. Anthony J. Trenga: (703) 299-2113 (closed).

As Class Co-Counsel in the case arising from alleged misrepresentations of laminate flooring

durability, which was coordinated with MDL proceedings regarding formaldehyde emissions, I

helped achieve a $36 million settlement for both classes.

    •   McKnight v. Uber Techs., Inc., No. 3:14-cv-05615-JST (N.D. Cal.) Hon. Jon S. Tigar,

(415) 522-2036. I am serving as plaintiffs’ co-counsel arising from “safe ride” fees charged to

Uber customers, in which a settlement for $32.5 million is pending final approval (stayed until 9th

Circuit issues en banc opinion re Hyundai & Kia Fuel Economy, 881 F.3d 679 (9th Cir. 2018)).

    •   Pantelyat v. Bank of Am., N.A., No. 1:16-cv-08964-AJN (S.D.N.Y.) Hon. Alison J. Nathan:



                                                   7
       Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 9 of 12



(212) 805-0278 (closed). Class Counsel in an action arising from allegedly improper overdraft

fees; $22 million settlement represented 80% of bank’s revenues gleaned by the alleged conduct.

   •   In re: Apple Inc. Device Performance Litig., No. 5:18-md-02827-EJD (N.D. Cal.) Hon.

Edward J. Davila: (458) 535-5454. I am serving on the Plaintiffs’ Executive Committee. This

case currently requires 7-10 hours per month of my time.

   •   In re: Kind LLC “Healthy And All Natural” Litig., No. 1:15-md-02645-WHP (S.D.N.Y.)

Hon. William H. Pauley, III: (212) 805-6387. I am one of three appointed Interim Lead Co-

Counsel; parties have agreed to suspend litigation pending mediation scheduled for May 30, 2019.

SECTION 3: FUNDING

   My firm will fund this case through its own funds and assessments to other co-lead firms and

members of the PSC. I would not assess firms who are not appointed as Lead or to the PSC. We

have never used third party funding and have never failed to pay assessments in any case. My firm

is more than well-funded to litigate this matter to successful results.

SECTION 4: AGREEMENTS WITH OTHER COUNSEL

       I have no agreements whatsoever with any other counsel in this case.

SECTION 5: EFFICIENCY PROTOCOL, COMMUNICATIONS

       Based on my review of Appendix B to the Local Rules as well as two decades of class

action experience, I have drafted a time and cost recordkeeping protocol for this case as well as a

time and cost billing spreadsheet. If appointed, I would promptly share, discuss, and finalize these

documents with Lead Co-Counsel prior to dissemination to all plaintiff counsel. Should the Court

so wish, we would share and discuss the documents in camera prior to finalizing.

       Under this protocol, plaintiffs’ counsel will be required to submit time and expenses on




                                                  8
       Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 10 of 12



uniform templates only for work assigned and/or authorized by lead counsel in writing, on a

monthly basis, and to be submitted to the Court quarterly, or on any other periodic basis the Court

prefers. Block billing will be prohibited, time will be required to be kept contemporaneously at

1/10 of an hour with clear and detailed task descriptions. Travel time during which substantive

work is performed for this or another case will be billed for the substantive work in the respective

case only. All documents will be reviewed through an electronic platform that can track the

documents reviewed by any particular attorney and the time spent to assure efficiency.

       Lead Counsel will review the submissions and promptly notify any counsel of any failure

to meet the requirements, to be corrected prior to submission to the Court.

       The Court submission will provide the attorney names, dates, billing rates, descriptions,

and categorical breakdowns of common benefit time and expenditures to enable the Court to

periodically monitor counsel’s billing and efficiency throughout the pendency of the litigation.

       Expenses advanced by plaintiffs’ counsel will be designated as either shared or held, the

former paid out of a joint litigation fund contributed to by plaintiffs’ leadership and maintained by

lead counsel, and the latter carried by the attorney incurring the expense to be reimbursed at the

discretion of lead counsel. All reimbursable expenses will be limited to avoid unreasonable or

exorbitant charges, especially for travel-related costs such as airfare, hotels, meals, and ground

transportation, and office-related costs such as telephone charges, shipping, copying, and research.

       Communications with the PSC will take place on weekly conference calls, to be canceled

when there is no need. Lead Counsel will confer to allocate work to the PSC with an eye toward

each member’s particular set of skills, providing equal opportunity, and moving the case forward

quickly. Communications with non-PSC firms can take place through regular update letters, while

the class members and the public should be apprised of case developments through a public

website. All plaintiffs’ firms will be invited to submit clients who are interested in serving as class

                                                  9
      Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 11 of 12



representatives for the vetting process. In order to maximize efficiency but allow flexibility, Lead

Counsel should be granted discretion to invite non-PSC firms to assist with specific tasks, or seek

input on a particular issue, after requesting permission from the Court, if the Court so prefers. I

will always promptly respond to communications by any plaintiff’s counsel and listen to ideas

with an open mind.

       As set forth in Section 2, I have worked cooperatively and efficiently with other counsel in

most class actions, in both lead and supporting roles, to successful results. I have never sought

resolution from any court or arbitrator of any dispute with another plaintiffs’ counsel. I also pride

myself on working congenially with defense counsel, evidenced by the fact that defense lawyers

often invite me to speak at CLE events and even in-house events designed to market to their

business clients.    My service on the Board of Public Justice, as a Ninth Circuit Lawyer

Representative, a member of the American Business Trial Lawyer Association, participant at the

Duke Law School Conferences, at the Institute for the Advancement of the American Legal

System, and on the Federal Litigation Section of the Federal Bar Association, provides further

opportunities to collaborate with both plaintiff and defense attorneys. This is my fourth data breach

case with Baker Hostetler across the aisle, a history that will further assist me in working

cooperatively in this matter and minimizing issues requiring the Court’s involvement.

SECTION 6: MISCELLANEOUS

       The Court should rest assured that my firm and I have the human and financial resources

to bring this matter to a successful conclusion. My track record of two decades of successful class

actions, which took years and millions of dollars to resolve, proves this. My reputation is my most

valuable asset and I would not ask for the appointment unless I was certain I could deliver. I look

forward to addressing any questions the Court may have at the hearing on April 29, 2019.



                                                 10
      Case 8:19-md-02879-PWG Document 209 Filed 04/19/19 Page 12 of 12



                                          Respectfully submitted,

Dated: April 19, 2019                      /s/ Tina Wolfson
                                          Tina Wolfson (admitted pro hac vice)
                                          twolfson@ahdootwolfson.com
                                          AHDOOT & WOLFSON, PC
                                          10728 Lindbrook Drive
                                          Los Angeles, CA 90024
                                          Tel: (310) 474-9111
                                          Fax: (310) 474-8585

                                          Counsel for Plaintiff Janel Sempre




                                     11
